Reasons for Allowance
Claim 10-18 and 21-29 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 10 and 25, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “…implantable antenna assembly for communicating with an external device, comprising: a hermetically sealed housing formed of metal for enclosing receiver electronics; a low-frequency ferrite layer disposed on and surrounding an outer surface of the hermetically sealed housing…configured to reduce the amount of magnetic flux that reaches the hermetically sealed housing; an antenna body disposed over the low-frequency ferrite layer...a plurality of gaps are positioned between adjacent conductive elements…configured to prevent or reduce induction of current in the plurality of conductive elements when the antenna is exposed to a magnetic field.” 
For example, the claimed invention is not taught by the prior art reference Ahn (US 20050288743 A1) and/or Jimenez (US 6850803 B1). There is no reason or suggestion in the prior art reference for one of ordinary skill in the art to modify Ahn and/or Jimenez to include the claimed invention of claim 10 and 25.
Dependent claim 11-18 and 21-24 is allowable based on its dependence on claim 10. Dependent claim 26-29 is allowable based on its dependence on claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845